FILED
                              NOT FOR PUBLICATION                            JAN 06 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 FLOR MARIA HERRERA-ESCOBAR,                      No. 08-70321

               Petitioner,                        Agency No. A200-101-140

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Flor Maria Herrera-Escobar, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PR/Research
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,

Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s determination of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

factual findings for substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182,

1184-85 (9th Cir. 2006). We deny the petition for review.

       We agree with the BIA’s conclusion that, even assuming Herrera-Escobar

testified credibly, she is not eligible for asylum based on her membership in a

particular social group, namely, bus employee cashiers who resist criminal gang

extortion. See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir. 2009) (rejecting

as a particular social group “young males in Guatemala who are targeted for gang

recruitment but refuse because they disagree with the gang’s criminal activities”);

Santos-Lemus v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a

particular social group “young men in El Salvador resisting gang violence”)

(internal quotation omitted). Further, substantial evidence supports the agency’s

finding that Herrera-Escobar did not demonstrate the threats she experienced from

gang members demanding money established past persecution or a well-founded

fear of future persecution on account of her political opinion. See Santos-Lemus,


PR/Research                               2                                   08-70321
542 F.3d at 746-47; see also Parussimova v. Mukasey, 555 F.3d 734, 740-41 (9th

Cir. 2009) (a protected ground has to be “one central reason” for persecution).

Accordingly, because Herrera-Escobar failed to demonstrate that she was

persecuted on account of a protected ground, we deny the petition as to her asylum

and withholding of removal claims. See Barrios, 581 F.3d at 856.

       Herrera-Escobar does not raise any arguments in her opening brief regarding

the agency’s denial of her CAT claim. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not supported by argument are deemed waived).

       PETITION FOR REVIEW DENIED.




PR/Research                               3                                   08-70321